t c memo united_states tax_court amy h o’brien petitioner v commissioner of internal revenue respondent docket no 9958-02l filed date p filed a petition for judicial review pursuant to sec_6320 and sec_6330 i r c in response to a determination by r to leave in place a filed notice_of_federal_tax_lien held because the record does not establish an abuse_of_discretion by r in rejecting p’s offer_in_compromise r’s determination to proceed with collection action is sustained ansel b chaplin for petitioner nina p ching for respondent memorandum opinion wherry judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issue for decision is whether respondent may proceed with collection of tax_liabilities for years through as so determined background this case was submitted fully stipulated pursuant to rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioner is an artist who supported herself during the through tax years by taking odd jobs as an artist’s model she was born on date and has at all relevant times been single with no dependents on date petitioner filed late federal_income_tax returns for and showing balances due no payments were remitted with the returns respondent assessed the unless otherwise indicated section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure respondent objected to certain stipulations on the grounds of relevancy and materiality to the extent we have included information from such stipulations to provide context we deem respondent’s objections moot in light of our opinion and the resolution therein reported tax_liabilities as well as delinquency additions to tax and interest for and and sent corresponding notices of balance due on date date and date respectively similarly on date petitioner filed a late income_tax return showing a balance due which was not accompanied by any payment the tax_liability additions to tax and accrued interest were assessed by respondent on date and a notice of balance due was sent for the taxable_year petitioner filed a timely return showing an overpayment and claiming an earned_income_credit respondent assessed the tax_liability on date and transferred an overpayment credit to thereafter on date respondent made additional assessments to petitioner’s account and sent a notice of balance due for tax additions to tax and interest resulting from certain uncontested adjustments after filing her through returns petitioner on date created the amy h o’brien irrevocable_trust the trust instrument designated a third party as trustee and established a support_trust for petitioner’s benefit specifically the trust instrument’s third term and condition provided as follows with regard to distributions during my lifetime the trustee shall pay the net_income from the trust property at least quarter- annually to me or for my benefit the trustee shall also pay to me or apply for my benefit so much of the principal of the trust property as she may determine in her sole discretion to be necessary or desirable for my health welfare maintenance and support in so doing she should be guided by the fact that i have no spouse or other comparably significant object of my affection and will leave no descendants or collateral descendants for whom the principal should be preserved if possible the trust also contained a spendthrift provision as its seventh term and condition at petitioner’s death the trustee was directed to distribute remaining principal and undistributed_income to a friend of petitioner’s if then living or to the friend’s descendants on the same date date petitioner executed a quitclaim_deed transferring to the trust for nominal consideration a single-family residence located on cape cod massachusetts petitioner had inherited the home from her parents on date at the time petitioner transferred the property the residence did not enjoy clear marketable title on account of an outstanding 25-percent interest that had never been obtained by the family members who were her predecessors in title after transfer of the property petitioner owned no other significant assets the home generated rental income of approximately dollar_figure per month which petitioner admittedly failed to report on her through returns in december of the trust entered into an agreement to sell the residence petitioner’s lawyer had been able to negotiate a purchase-and-sale agreement that permitted the downpayment to be used to clear title through a judicial proceeding the sale closed and the trust conveyed the property on date for a purchase_price of dollar_figure which netted the trust approximately dollar_figure after payment of expenses approximating dollar_figure to obtain marketable title the trust now consists entirely of liquid_assets on date respondent filed a notice_of_federal_tax_lien with the register’s office of new york county new york listing petitioner’s income_tax liabilities for the through years the lien reflected a total unpaid balance of dollar_figure and was recorded on date on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 regarding the just-described lien petitioner returned to respondent a completed and signed form request for a collection_due_process_hearing with the following explanation of her disagreement it is just impossible for me to pay this amount at this time i can pay up to dollar_figure per month beginning in january ’01 i have one full-time job which pays me between dollar_figure-dollar_figure per week after rent utilities expenses i can agree to begin paying dollar_figure per month thereafter by a letter dated date respondent rejected the installment_plan as stated on the form the proposal was rejected because petitioner had defaulted on a previous installment_plan because information submitted by petitioner showed monthly expenses in excess of income and because the suggested monthly payments would be insufficient to pay her liabilities within the statute_of_limitations for collection after petitioner received this letter her representative apparently contacted respondent by telephone and discussed possible use of an offer_in_compromise respondent then sent a letter dated date confirming the telephone conversation and requesting completion of the enclosed form_656 offer_in_compromise and form 433-a collection information statement for wage earners and self-employed individuals respondent received the form_656 and form 433-a submitted by petitioner on date the form_656 asked petitioner to select as the reason for the offer either doubt as to liability doubt as to collectibility or effective tax_administration petitioner checked effective tax_administration which the form explained as meaning i owe this amount and have sufficient assets to pay the full amount but due to my exceptional circumstances requiring full payment would cause an economic hardship or would be unfair or inequitable petitioner proposed to pay a total of dollar_figure by remitting dollar_figure for the first month and dollar_figure per month for each of the next months the form_656 indicated that the source of the funds would be the amy h o’brien irrevocable_trust account at fidelity investments on date respondent sent a letter rejecting petitioner’s offer_in_compromise the letter explained that because the tax_liabilities of approximately dollar_figure could be collected from the at least dollar_figure remaining in the body of the trust the offer of dollar_figure was not acceptable due to the fact that the taxpayer has the means to satisfy the entire debt at this time petitioner submitted additional information supporting her offer_in_compromise on date specifically she provided bank statements for the period of may to date a renewal lease for her apartment a telephone bill and a utility bill then in a letter dated date petitioner requested further review of respondent’s decision to reject her offer on grounds that respondent failed to address mitigating factors weighing in petitioner’s favor in response respondent sent a letter reiterating the reasons for the rejection by a final letter dated date petitioner’s representative continued to argue for acceptance of her offer on date respondent issued to petitioner the notice_of_determination concerning collection action s under sec_6320 and or sustaining use of the lien as an appropriate collection action the notice consistent with the earlier correspondence was premised primarily on the inadequacy of collection alternatives in light of petitioner’s ability to pay her tax_liabilities in full from the assets of the trust petitioner’s petition challenging this notice was filed with the tax_court on date and reflected an address in new york new york i collection actions--general rules discussion sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability after demand for payment the lien generally arises at the time assessment is made sec_6322 sec_6323 however provides that such lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until the secretary files a notice of lien with the appropriate public officials sec_6320 then sets forth procedures applicable to afford protections for taxpayers in lien situations sec_6320 establishes the requirement that the secretary notify in writing the person described in sec_6321 of the filing of a notice of lien under sec_6323 this notice required by sec_6320 must be sent not more than business days after the notice of tax_lien is filed and must advise the taxpayer of the opportunity for administrative review of the matter in the form of a hearing before the internal_revenue_service office of appeals sec_6320 and sec_6320 and c grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer generally to be conducted in accordance with the procedures described in sec_6330 d and e sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a u s district_court in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 ii contentions of the parties the parties have stipulated that petitioner’s only argument in this case is that respondent abused his discretion by failing to accept her offer_in_compromise accordingly petitioner’s underlying tax_liabilities for the through years are not at issue in the instant proceeding in arguing that rejection of her offer was an abuse_of_discretion petitioner on brief takes the position that she cannot afford to pay her liabilities in full agrees that the respondent has the naked power to reach and apply the trust assets but contends that it would be grossly unfair to do so in other words and as summarized by petitioner although the o’brien trust assets can be reached to satisfy the tax_liability it was an abuse_of_discretion to ignore her over-all financial situation and reject her offer-in-compromise which acknowledged an indebtedness but sought recognition that to deplete her trust would not be in the public interest conversely respondent asserts that standards reflected in sec_7122 and regulations promulgated thereunder regarding evaluation of offers in compromise support respondent’s rejection of petitioner’s offer in this connection and relying on principles set forth in caselaw and in revrul_55_210 1955_1_cb_544 respondent maintains that petitioner’s interest in the trust is properly reachable by federal_tax_lien and that petitioner therefore has sufficient assets to pay her liabilities in full respondent further contends that petitioner has failed to establish economic hardship or to present compelling public policy or equity considerations as described in the applicable regulations discussed below that would show any abuse_of_discretion in respondent’s actions against these trust assets iii analysis sec_7122 as pertinent here authorizes the secretary to compromise any civil case arising under the internal revenue laws sec_7122 then addresses standards for evaluation of offers as follows the secretary shall prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in-compromise is adequate and should be accepted to resolve a dispute in accordance with this directive sec_301_7122-1t b temporary proced admin regs fed reg date sets forth three grounds for compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1t b temporary proced admin regs supra the provision relevant here reads as follows promote effective tax_administration if there are no grounds for compromise under paragraphs b and of this temporary_regulation a compromise may be entered into to promote effective tax_administration when-- i collection of the full liability will create economic hardship within the meaning of sec_301_6343-1 or ii regardless of the taxpayer’s financial circumstances exceptional circumstances exist such by their terms the temporary regulations apply to offers in compromise submitted on or after date through date sec_301_7122-1t j temporary proced admin regs fed reg date the temporary regulations thus were effective throughout the period during which petitioner’s offer was under consideration by respondent final regulations which do not differ materially in substance were subsequently issued and are applicable for offers pending on or submitted on or after date sec_301_7122-1 proced admin regs temporary regulations are entitled to the same weight and binding effect as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir that collection of the full liability will be detrimental to voluntary compliance by taxpayers and iii compromise of the liability will not undermine compliance by taxpayers with the tax laws iv special rules for evaluating offers to promote effective tax_administration -- a the determination to accept or reject an offer to compromise made on the ground that acceptance would promote effective tax_administration within the meaning of this section will be based upon consideration of all the facts and circumstances including the taxpayer’s record of overall compliance with the tax laws b factors supporting but not conclusive of a determination of economic hardship under paragraph b i include-- taxpayer is incapable of earning a living because of a long term illness medical_condition or disability and it is reasonably foreseeable that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition although taxpayer has certain assets liquidation of those assets to pay outstanding tax_liabilities would render the taxpayer unable to meet basic living_expenses and although taxpayer has certain assets the taxpayer is unable to borrow against the equity in those assets and disposition by seizure or sale of the assets would have sufficient adverse consequences such that enforced collection is unlikely c factors supporting but not conclusive of a determination that compromise would not undermine compliance by taxpayers with the tax laws include-- taxpayer does not have a history of noncompliance with the filing and payment requirements of the internal_revenue_code taxpayer has not taken deliberate actions to avoid the payment of taxes and taxpayer has not encouraged others to refuse to comply with the tax laws for purposes of appraising respondent’s exercise of discretion we consider petitioner’s circumstances as presented to the appeals_office in light of the foregoing standards the regulations emphasize economic hardship and petitioner throughout these proceedings has generally asserted her lack of ability to pay economic hardship is defined as an inability to meet reasonable basic living_expenses sec_301_6343-1 proced admin regs petitioner in her form 433-a alleged an estimated monthly income of dollar_figure comprising dollar_figure in earnings as an artist’s model and dollar_figure in distributions from the trust the form 433-a further showed estimated monthly expenses of dollar_figure including dollar_figure for food clothing and miscellaneous dollar_figure for housing and utilities dollar_figure for transportation dollar_figure for health care dollar_figure for taxes and dollar_figure for other expenses yet petitioner submitted bank statements reflecting miscellaneous expenditures and cash withdrawals of at least dollar_figure to dollar_figure per month which amounts apparently exclude rental expenses a number of the outlays are to establishments that provide other than basic necessities such as castle wine spirits sea grape wine spirits ryan’s irish pub rockefeller center cafe borders books music tower records world of video triton video radio shack the gap and speedo authentic fitness the discrepancy between the seeming amount of discretionary expenditures shown by the form 433-a and the bank statements is unexplained and leaves the record ambiguous as regards petitioner’s basic living_expenses or her ability to meet them similarly the record contains no evidence of any illness medical_condition or disability that would render petitioner incapable of earning a living or would exhaust all of her financial resources although on brief petitioner references uninsured medical_expenses incurred in such uncorroborated information never raised in the administrative_proceeding falls short of revealing any abuse_of_discretion see 118_tc_488 considering only arguments issues and other matters that were raised at the collection hearing or otherwise brought to the attention of the appeals_office turning to petitioner’s assets we note at the outset that no dispute between the parties exists as to whether the trust is reachable for collection of petitioner’s federal tax_liabilities further this view would appear to accord with relevant authorities state law determines the existence of property rights to which federal tax consequences such as a tax_lien may then attach 363_us_509 550_f2d_797 2d cir as this court has recognized the court in in re rosenberg’s will n e n y cert_denied 298_us_669 held that the interest of a beneficiary under a new york spendthrift trust may be reached by the united_states under an income_tax lien mahler v commissioner tcmemo_1987_64 the court_of_appeals for the second circuit to which appeal in the instant case would normally lie has indicated that where under state law a beneficiary can force a trustee to act as in a support_trust the beneficiary has an interest in property subject_to federal_tax_lien magavern v united_states supra pincite in this context the court_of_appeals has also explained that new york law clearly establishes that an aggrieved trust_beneficiary can enforce his right to trust property or income against a trustee who refuses to exercise his discretion as directed in the trust instrument id citing in re rosenberg’s will supra further the new york court_of_appeals has included taxes within the definition of the term ‘support’ in a case involving enforcement of a federal_tax_lien against a beneficiary’s rights in a spendthrift trust id citing in re rosenberg’s will supra see also 217_f3d_59 n 1st cir 550_f2d_682 1st cir revrul_55_210 1955_1_cb_544 at the time petitioner’s offer_in_compromise was under consideration the trust corpus was approximately dollar_figure her tax debt approximated dollar_figure the evidence fails to establish that collection against less than one-thirteenth of the asset’s value would leave petitioner unable to meet basic living costs in the immediately foreseeable future needs over the longer term would be no more than rampant speculation hence the totality of the financial information in the record does not show that respondent committed an abuse_of_discretion in concluding that the disputed lien would not create economic hardship in addition while the regulations also provide that collection that will prove detrimental to voluntary compliance may be inappropriate regardless of financial circumstances petitioner’s overall compliance history does not weigh in favor of compromise petitioner repeatedly failed to file timely federal tax returns and to pay taxes due she annually omitted from her returns significant rental income from the cape cod residence prior to its sale the record also suggests that petitioner defaulted on an earlier installment_agreement against this background and in the absence of other unique or compelling circumstances alleged by petitioner considerations of policy or fairness do not require that petitioner be relieved of her tax_liabilities to summarize the evidence before us does not indicate that in rejecting petitioner’s offer_in_compromise respondent acted arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 respondent considered petitioner’s circumstances in light of the prescribed guidelines for accepting offers respondent then reasonably concluded that the information presented fell short of establishing either the requisite economic hardship or other exceptional factors demonstrating that compromise of the liability will not undermine voluntary compliance with the tax laws the court will sustain respondent’s collection action to reflect the foregoing decision will be entered for respondent
